Case 0:18-cv-62242-RKA Document 47 Entered on FLSD Docket 07/09/2019 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                CASE NO. 18-cv-62242- RKA-PMH



   CROSS COUNTRY HOME SERVICES, INC.,
                                     Plaintiff,
                        v.                                   CIVIL ACTION

   THS GROUP LLC             D/B/A     TOTAL      HOME
   PROTECTION,

                                     Defendant.



   UNOPPOSED MOTION TO FILE AN AFFIDAVIT IN SUPPORT OF A MOTION TO
     EXTEND DISCOVERY DEADLINES, CONTINUE AND RESCHEDULE THE
   NOVEMBER 12, 2019 TRIAL DATE, ADJOURN THE MEDIATION AND FOR A SIX
      MONTH EXTENSION OF ALL OTHER DEADLINES UNDER SEAL, AND
                  INCORPORATED MEMORANDUM OF LAW

         Defendant, THS GROUP LLC D/B/A TOTAL HOME PROTECTION (“THS”), on

  consent of Plaintiff CROSS COUNTRY HOME SERVICES, INC., (hereinafter as the “Plaintiff”

  or “CCHS”) hereby requests, pursuant to S.D. Fla. L.R. 5.4, leave to file the affidavit of David

  Seruya, Chief Executive Officer of THS, (“Seruya”) in support of THS’ motion to continue and

  reschedule the November 12, 2019 Trial Date, extend all discovery deadlines six months, adjourn

  the Court Ordered July 23, 2019 Mediation before Hon. Herbert Stettin and adjourn all associated

  other deadlines six months (hereinafter referred to as the “Anticipated Motion”.) In support of this

  Unopposed Motion, Defendant submits:

         As will be more fully set forth in the Anticipated Motion, despite of the due diligence of

  the parties, the parties require additional time to complete discovery. One substantial reason for

  the need for additional time to complete discovery is the health issues of Seruya, the Chief



                                                                                           1|Page
Case 0:18-cv-62242-RKA Document 47 Entered on FLSD Docket 07/09/2019 Page 2 of 4



  Executive Officer of THS. The Affidavit of Seruya will include specific references to his health

  issues and his course of treatment, and will include, as an attachment, a letter from Seruya’s

  physician, attesting to his health issues and his limited ability to participate in this lawsuit at this

  time without adverse health effects. As will be more fully set forth in the Anticipated Motion,

  Seruya is a necessary witness to the instant litigation.

          It is hereby submitted that Seruya has a specific right in maintaining the privacy of his

  health information, as codified, inter alia, in the Health Insurance Portability and Accountability

  Act, 45 CFR § 160 et seq. “The common law right of access may be overcome by a showing of

  good cause, which requires balancing the asserted right of access against the other party’s interest

  in keeping the information confidential.” Romero v. Drummond Co., 480 F.3d 1234, 1246 (11th

  Cir. 2007)(internal citations omitted).


                  In balancing the public interest in accessing court documents against a
                  party's interest in keeping the information confidential, courts consider,
                  among other factors, whether allowing access would impair court functions
                  or harm legitimate privacy interests, the degree of and likelihood of injury
                  if made public, the reliability of the information, whether there will be an
                  opportunity to respond to the information, whether the information concerns
                  public officials or public concerns, and the availability of a less onerous
                  alternative to sealing the documents. A party's privacy or proprietary
                  interest in information sometimes overcomes the interest of the public in
                  accessing the information.…Decisions less central to merits resolutions
                  implicate lesser right-to-access considerations.

                  Id. (internal citations omitted).

          It is clear that all of the above factors strongly weigh in favor of permitting the filing of

  Seruya’s affidavit under seal. Seruya has an extremely strong, recognized privacy right regarding

  his confidential health information. It is highly unlikely that there will be any appreciable harm to

  the public. This affidavit details the reasons for a request to extend discovery and a trial date and

  does not at all implicate the merits of the case. Moreover, Seruya’s affidavit in support of the




                                                                                              2|Page
Case 0:18-cv-62242-RKA Document 47 Entered on FLSD Docket 07/09/2019 Page 3 of 4



  Anticipated Motion will be made publically available, in redacted form. The only information that

  will be withheld is the specific information regarding Seruya’s illness and treatment. Accordingly,

  the request to file the Seruya’s affidavit under seal is extremely narrowly tailored, withholding

  only that information which includes specific health information on which Seruya has a recognized

  privacy right.

         Pursuant to Local Rule 7.1(a)(2), a proposed Order is attached for the Court’s convenience

  as Exhibit “A,” and a copy will be transmitted in Microsoft Word format via electronic mail to

  Altman@flsd.uscourts.gov, pursuant to Rule 3(I)(6) of the CM/ECF Administrative Procedures of

  the Southern District of Florida.

         WHEREFORE, Defendant THS GROUP LLC D/B/A TOTAL HOME PROTECTION, on

  consent of Plaintiff CROSS COUNTRY HOME SERVICES, INC., hereby requests that this Court

  grant this unopposed motion provide leave to electronically file a redacted affidavit of Seruya,

  while filing the unredacted version with the Court. It is requested that the unredacted affidavit of

  Seruya remain sealed indefinitely.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that counsel for Plaintiff

  stated that Plaintiff does not oppose the relief sought herein.

                                                 Respectfully submitted,

                                                 /s/ Jonathan L. Leitman.
                                                 Jonathan L. Leitman., Esq.
                                                 Admitted Pro Hac Vice
                                                 jleitman@janmeyerlaw.com
                                                 Law Offices of Jan Meyer & Associates, P.C.
                                                 1029 Teaneck Road, 2nd Floor
                                                 Teaneck, New Jersey 07410
                                                 Telephone: (201) 212-9770

                                                 Pro Hac Vice Counsel for Defendant




                                                                                           3|Page
Case 0:18-cv-62242-RKA Document 47 Entered on FLSD Docket 07/09/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on July 9, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                               Rodal Law, P.A.
                                               Attorneys for Plaintiff
                                               5300 N.W. 33rd Ave., Suite 219
                                               Ft. Lauderdale, Florida 33309
                                               Telephone: (954) 367-5308

                                               /s/Yechezkel Rodal
                                               Yechezkel Rodal, Esq.
                                               Florida Bar No. 91210
                                               chezky@rodallaw.com




                                                                                         4|Page
